Per Curiam:

Appellant was convicted on two counts of assault with intent to kill and one count of carrying a pistol. He was sentenced to consecutive terms of imprisonment for twenty (20) years on each of the first two counts and one (1) year on the third count. On appeal this Court remanded the case to the lower court for a finding of whether appellant’s request to proceed pro se at trial constituted a knowing and intelligent waiver of his right to counsel. State v. Hallock, 275 S. C. 314, 269 S. E. (2d) 774 (1980). The lower court determined appellant’s waiver was valid and issued an order to that effect. Appellant now appeals directly from that order.
Our review of the record and briefs indicates that no error of law is present and that a full written opinion would be without precedential value. Accordingly, the order of the lower court is affirmed under Rule 23 of the Rules of Practice of this Court.
*414Appellant’s initial appeal from his conviction is still before the Court. After receiving the lower court’s order, this Court issued an opinion affirming the judgment of the trial court under Rule 23. State v. Hallock, No. 81-MO-142, filed June 2, 1981. Appellant filed a Petition for Rehearing which was granted, thereby staying the remittitur of the opinion and deferring final disposition in the initial appeal until a decision was reached in the second appeal. We have considered the record of the initial appeal and now order the remittitur of Memorandum Opinion No. 81-MO-142 affirming under Rule 23 the trial court’s judgment.